UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4094


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ALEX ALONSO, a/k/a Adrian Gonzalez de la Torre,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:08-cr-00993-JFA-2)


Submitted:   September 13, 2011          Decided:   September 21, 2011


Before DUNCAN, DAVIS, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James T. McBratney, III, MCBRATNEY LAW FIRM, PA, Florence, South
Carolina, for Appellant.   Jane Barrett Taylor, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Alex     Alonso   seeks    to     appeal      his    conviction   and

sixty-month sentence following his guilty plea to one count of

possession with the intent to distribute 100 kilograms or more

of marijuana, in violation of 21 U.S.C.A. § 841(a)(1), (b)(1)(B)

(West 2006 & Supp. 2011).               In criminal cases, a defendant must

file his notice of appeal within fourteen days after the entry

of judgment. 1          Fed. R. App. P. 4(b)(1)(A)(i).              With or without a

motion, upon a showing of excusable neglect or good cause, the

district court may grant an extension of up to thirty days to

file       a   notice    of   appeal.     Fed.    R.   App.    P.    4(b)(4);   United

States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

                The district court entered the criminal judgment on

the docket on November 16, 2009.                 The notice of appeal was filed

on January 13, 2011. 2            Because Alonso failed to file a timely

notice of appeal or obtain an extension of the appeal period, we




       1
       At the time judgment was entered, the appeal period was
ten days. Fed. R. App. P. 4(b)(1)(A)(i) (2008). On December 1,
2009, the period was extended to fourteen days. Fed. R. App. P.
4(b)(1)(A)(i) (2009).   Alonso’s notice of appeal was untimely
under either period.
       2
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the district court.    Fed. R. App. P. 4(c); Houston v. Lack,
487 U.S. 266, 276 (1988).



                                           2
dismiss the appeal. 3         We dispense with oral argument because the

facts    and   legal    contentions    are   adequately   presented     in   the

materials      before   the    court   and   argument   would   not    aid   the

decisional process.

                                                                      DISMISSED




     3
       We note that the appeal period in a criminal case is not a
jurisdictional provision, but rather a claim-processing rule.
Bowles v. Russell, 551 U.S. 205, 209-14 (2007); United States v.
Urutyan, 564 F.3d 679, 685 (4th Cir. 2009).      Because Alonso’s
appeal is inordinately late, and its consideration is not in the
best interest of judicial economy, we exercise our inherent
power to dismiss it.    United States v. Mitchell, 518 F.3d 740,
744, 750 (10th Cir. 2008).



                                        3